*1090The share which petitioners purchased in the bond and mortgage was $2,700 with interest at five and one-half per cent. The total of their share in the principal of the bond and mortgage was $2,700 and their total share in the interest was five and one-half per cent instead of the six per cent which the mortgagor was required to pay. They have received that share in full, both as to principal and interest, and, therefore, are entitled to nothing more. The extent of the purchase here was similar to that in Matter of Bond & Mortgage Guarantee Co. (243 App. Div. 368). There is nothing to the contrary in Matter of Morgan (277 N. Y. 203).
Lazansky, P. J., Carswell and Close, JJ., concur; Johnston, J., dissents and votes to reverse and remit the matter to Special Term, with opinion; Hagarty, J., concurs with Johnston, J.